Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous action, not repeated below are withdrawn based upon the amendment and arguments of the applicant.   Responses to the arguments of the applicant are presented after the first rejection to which they are directed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15,18 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Inazuki et al. 20150086908.
Inazuki et al. 20150086908 teaches a mask of a phase shift film, a CrN layer, a CrNO layer and a 5nm SiO layer, which was then subjected to an oxidation treatment which resulted in a surface oxygen concentration of 61.5 At%. [0092-0105]. Example 3 is similar, but the amount of oxygen was adjusted during sputtering which resulted in a surface oxygen concentration of 71.0 at% [0108-0109].  The treatment of the layer after formation or by adjusting the conditions during deposition to achieve the desired surface oxygen concentration is disclosed [0074-0077]. The silicon containing inorganic film has a desired oxygen content at the surface onto which the resist and can also include carbon and/or nitrogen [0051].  The hardmask can be etched with a chlorine based etch of chlorine or chlorine and oxygen [0066] and can be silicon, silicon and at least one of oxygen, nitrogen and/or carbon, silicon and a transition metal or silicon, a transition metal and at least one of oxygen, nitrogen and/or carbon and can have ta thickness of 1-30 nm, preferably 1-20 nm, most preferably 1-10 nm ([0051-0064], particularly [0051,0064]).  
The applicant argues that Inazuki et al. 20150086908 does not teach the invention as the second (Si containing film is not contiguous to the first (Cr) film.  The claims use comprising language and are open to the presence of the CrN layer between the first recited (Cr) film and the substrate. The examiner points to figure 4 which shows layer (3) between the substrate the first recited layer (see prepub at [0052]). 
 The CrNO film is in direct contact with the SiO layer and therefore meets this limitation in the claims.  The SiO has an oxidized (outer,exposed) surface meeting the claims and so meets all the recited limitations for the second (Si) layer composition. 

The position of the examiner is that example 3 where the oxygen concentration is clearly described as being adjusted during deposition meets the limitations of claims 15 and the cited dependent claims. 

Claims 1,3 and 6-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bencher et al. 20050170655.
Bencher et al. 20050170655 teaches with respect to figure 2A a quartz substrate (212), coated with a 75 nm Cr radiation blocking layer (214), a 20-50 nm SixOyNz antireflection/hardmask layer (216) and a photoresist (218) [0046]. The processing in figures 2B-2D leave a portion of the antireflection layer (216). The hard masking material can be a single layer or may be a dual layer hardmask where one layer has no antireflection properties and one layer has antireflection properties [0036]. Hardmask materials which provide antireflection properties include CrON, SiON, Si rich SiO, Si rich SiN, Si rich SiON, TiN, MoSi, SiC and others [0037]. Hardmask materials which do not provide antireflection properties include SiC, carbon, DLC, W and Si3N4 and should have a high etch selectivity for the etchant used to etch the Cr [0038]. Claim 5 specifically claims a hardmask bilayer where the antireflective hardmask. layer is in contact with the radiation blocking layer and another hardmask which lacks antireflection properties overlies it.
It would have been obvious to one skilled in the art to modify the cited mask structure by adding a silicon dioxide hardmask layer between the Si rich SixOyNz (SiON) ARC layer and the photoresist based upon the direction of claim 5 and the text at [0038], describing silicon dioxide as a hardmask material not having ARC properties. Further it would have been obvious to replace the SiON ARC layer with a SiC layer, silicon rich Si-0 layer or silicon rich Si-N layer . 
Claims 1,3 and 6-27 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. 20150086908 and Bencher et al. 20050170655.
It would have been obvious to one skilled in the art to modify the process of forming the mask of example 3 of Inazuki et al. 20150086908 by sputtering pure Si based upon the disclosure of this layer being silicon at [0051] and then increasing the oxygen content during sputtering to form a non-antireflective SiO2 hardmask layer such as that taught by Bencher et al. 20050170655. 
Alternatively, it would have been obvious to modify the mask blank of figure 2A of Bencher et al. 20050170665 by using a thin silicon layer as taught by Inazuki et al. 20150086908 at [0051] as the antireflection layer, noting the direction to silicon rich compositions in Bencher et al. 20050170655 and then forming a non-antireflective SiO2 hardmask layer such as that taught by Bencher et al. 20050170655. 
	The addition of Bencher et al. addresses the argued bilayer limitation of 40% or less oxygen, in the teachings of Si rich Si-O, silicon rich Si-N and silicon rich Si-ON layers as hardmask layers with antireflection properties to be used between the chromium layer and a hardmask not having antireflection properties.

Claims 1,3,8-20,22-27 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hashimoto et al. 20110177436, in view of Inazuki et al. 20150086908 and Bencher et al. 20050170655.
Hashimoto et al. 20110177436 teaches in example 1, a quartz substrate, a 39 nm CrOCN layer, a 17 nm CrON layer, a 14 nm CrOCN, and a MoSiON layer (Mo 2.5:Si 62.7:O 12.4:N 22.4) with a thickness of 10 nm, which is treated with HDMS and then a resist. The MoSiON layer was etched using SF6 and the Cr layers were etched with Cl2/O2 [0113-0120].  In example 2, a quartz substrate, a 69 nm MoSiN layer, a 30 nm CrOCN layer, a 4 nm CrN layer, a 14 nm CrOCN, and a MoSiN layer (Mo 2.3:Si 56.6:N 41.1) with a thickness of 10 nm, which is treated with HDMS and then a resist. The MoSiON layer was etched using SF6 and the Cr layers were etched with Cl2/O2 [0121-0131].  In example 3, a quartz substrate, a 39 nm CrOCN layer, a 17 nm CrON layer, a 14 nm CrOCN, and a MoSiON layer (Mo 1.8:Si 37.2.7:O 12.9:N 48.1) with a thickness of 10 nm, which is treated with HDMS and then a resist. The MoSiON layer was etched using SF6 and the Cr layers were etched with Cl2/O2 [0132-0136]. 
It would have been obvious to modify the processes of examples 1,2 or 3 of  Hashimoto et al. 20110177436 by adding a non-antireflective SiO2 hardmask layer such as that taught by Bencher et al. 20050170655, noting that Bencher et al. teach MoSi layers as antireflective and Inazuki et al. 20150086908 teaches the equivalence of silicon combined with transition metal  and silicon combined with a transition metal and at least one of oxygen, nitrogen and/or carbon at [0051].  
See the response to the arguments above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,4, 8-9 and 15-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10564537. Although the claims at issue are not identical, they are not patentably distinct from each other because the newly issued patent recites the order of the layers in claim 1 and the graded composition of the SiO layer in claim 7
The applicant has declined to address this rejection at this time. 
Claims 1,3 and 6-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-21 of copending Application No. 15/996926 (20180356721). Although the claims at issue are not identical, they are not patentably distinct from each other because they both seek coverage for photomasks including a substrate, a Cr (Chlorine-oxygen etchable) based layer and a second film (hardmask) which is a bilayer of silicon containing layers having with an oxygen content higher in the topmost layer (cl 6) of silicon dioxide (cl 1) and the lower layer is a (silicon rich or silicon alone) absorbing layer (cl 12).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kominato et al. 20090253054 teaches in example 1, a quartz substrate, a 70 nm MoSiN layer, a CrN layer, a CrC layer, a CrON layer and a MoSiN layer with a thickness of 5 nm, which is treated with HDMS and then a resist.  The MoSiON layer was etched using SF6 and the Cr layers were etched with Cl2/O2 [0066-0080]. example 1, a quartz substrate, a 70 nm MoSiN layer, a CrN layer, a CrC layer, a CrON layer and a SiON layer (Si 35:O45:N 20) with a thickness of 15 nm, which is treated with HDMS and then a resist.  The MoSiON layer was etched using SF6 and the Cr layers were etched with Cl2/O2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark F Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 21, 2021